Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 19,
2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00177-CV


                     TWENTY X HOLDINGS, LLC, Appellant

                                        V.

                               T360X, LLC, Appellee

                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2022-02627


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 25, 2022. On July 11,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.